Citation Nr: 1528328	
Decision Date: 07/01/15    Archive Date: 07/15/15

DOCKET NO.  12-33 490A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a heart disability.  


REPRESENTATION

Appellant represented by:	Jeffrey S. Nowak, Esq.


ATTORNEY FOR THE BOARD

B. Mullins, Counsel







INTRODUCTION

The Veteran had active service from June 1963 to June 1965.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs Regional Office (RO) in Philadelphia, Pennsylvania, denying the claim currently on appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In November 2014, VA received a statement from the Veteran's representative stating that the Veteran wished to "appear personally before the Board and give testimony concerning his appeal."  Currently, the record does not reflect that the Veteran has been scheduled for a hearing before a Board member.  The Veteran must be scheduled for a hearing before a Veterans Law Judge before appellate review can proceed.  

Accordingly, the case is REMANDED for the following action:

Determine whether the Veteran desires an in-person hearing or a video conference hearing and then schedule him for his desired hearing before a Board Member at the earliest opportunity.  Notify the Veteran of the date, time, and location of this hearing, and put a copy of this notification letter in the claims file.  Once the Veteran has been afforded the requested hearing, or in the event that he withdraws his hearing request or fails to appear, the case should be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




